Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification submitted 3/4/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 3/4/2020 have been accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2020 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the applicant recites “an insulating isolation pattern extending through the first gate electrode in the first direction, and spaced apart from the first gate electrode in a second direction” and “wherein the insulating isolation pattern directly contacts the first gate electrode.” The examiner cannot understand the scope of this claim language (the spatial relationship between the insulating isolation pattern (“IIP”) and the first gate electrode (“FGE”)) because it seems like a mutually exclusive pairing: either the IIP and FGE are spaced apart or they are in direct contact.
For the sake of compact prosecution, the examiner presumes (based on the embodiments corresponding to Figs. 2A, 17A and 19A) that the IIP and the FGE are in direct contact, and that they are NOT spaced apart in the second direction.

The dependent claims 2-15 inherit this indefiniteness.

Regarding Claim 20, the applicant recites in the final limitation: “a plurality of bit lines… each of the plurality of bit lines extending in the third direction” however the examiner presumes (based on the Figures and the disclosure) that the BLs extend in the second direction. Therefore the examiner interprets this limitation in accordance with that presumption and asks that the applicant provide more information on the intended meaning.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 11, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi (US # 20190326320).

Regarding Claim 1, insofar as the claim can be understood in view of the 35 USC 112 rejection and/or claim objection above, Choi teaches a vertical memory device (see Fig. 1 and corresponding text), comprising: 
gate electrodes (GP) formed on a substrate (WE) and spaced apart from each other in a first direction (I-direction) substantially perpendicular to an upper surface of the substrate (shown), the gate electrodes comprising a first gate electrode (uppermost) and a second gate electrode (second uppermost) that is interposed between the first gate electrode and the substrate; 
a channel (PP or 143) extending through the gate electrodes in the first direction; 
overlapping with the first gate electrode in a second direction (II-direction) substantially parallel to the upper surface of the substrate (shown); and 
a blocking pattern (155; see Fig. 8C and [0106]) disposed on an upper surface, a lower surface and a sidewall of each of the gate electrodes, the sidewall of the gate electrodes facing the channel
wherein the insulating isolation pattern directly contacts the first gate electrode (shown).


Regarding Claim 7, Choi teaches the vertical memory device of claim 1, wherein the second gate electrode is one from among a plurality of second gate electrodes interposed between the first gate electrode and the substrate, wherein the gate electrodes further comprise a third gate electrode interposed between the substrate and the plurality of second gate electrodes, wherein the first gate electrode serves as a string selection line (SSL) (corresponds to CPk, DSL), wherein each of the plurality of second gate electrodes serves as a word line (corresponds to CP2 up to CPk-1), and wherein the third gate electrode serves as a ground selection line (CP1).

Regarding Claim 11, Choi teaches the vertical memory device of claim 1, further comprising a plurality of common source lines (CSLs) (SCL) extending through each of the gate electrodes in the first direction and separating the gate electrodes in the second direction (II-direction), the plurality of CSLs formed to be spaced apart from each other along the second direction (shown).

Regarding Claim 20, Choi teaches a vertical memory device, comprising:
gate electrodes (GP) disposed on a substrate (WE) and separated from each other in a first direction (I-direction) substantially perpendicular to an upper surface of the substrate (shown);
a plurality of common source lines (CSLs) (SCLs) spaced apart from each other along a second direction (II-direction) substantially parallel to the upper surface of the substrate (shown), each of the plurality of CSLs extending through each of the gate electrodes in the first direction and extending in a third direction (III-direction) substantially parallel to the upper surface of the substrate and intersecting the second direction (shown);
channels (PP) spaced apart from each other along each of the second direction and the third direction between two adjacent CSLs (middle and left SCL) from among the plurality of CSLs, each of the channels extending through the gate electrodes in the first direction (shown);
a charge storage structure (ML) disposed on an outer sidewall of each of the channels, the charge storage structure comprising a tunnel insulation pattern (TI), a charge storage pattern (DL) and a first blocking pattern (BI1) sequentially stacked (see Fig. 2B and corresponding text);
pads (cap; see [0055]) formed on each of the channels;
an insulating isolation pattern (DS) extending in the first direction through and directly in contact with a first gate electrode (CPk; shown), from among the gate electrodes, that acts as a string selection line (SSL) (see the rejection of claim 7 above) and is formed on an uppermost level among the gate electrodes, and extending in the third direction to separate the first gate electrode in the second direction (shown);

a plurality of bit lines (BL; see also [0057-58]) spaced apart from each other and electrically connected with the pads (shown), each of the plurality of bit lines extending in the third direction (shown).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US # 20190326320).

Regarding Claim 12, Choi teaches the vertical memory device of claim 11, wherein the plurality of CSLs comprises a first CSL (middle SCL) and a second CSL (leftmost SCL) spaced apart from each other in the second direction (II-direction), wherein the channel is one from among a plurality of channels interposed between the first CSL and the second CSL to form a channel block (shown as a plurality as claimed), the plurality of channels being spaced apart from each other along each of the second direction (shown) and a third direction (III-direction) substantially parallel to the upper surface of the substrate and intersecting the second direction (shown), and wherein the plurality of channels of the channel block comprises more than two channels (see Fig. 1).

Although Choi discloses much of the claimed invention, it does not explicitly teach the device wherein the plurality of channels of the channel block comprises at least 12 channels.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the number of channels per block taught in Choi. Choi discloses the claimed invention except for the actually large number of St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. A person with ordinary skill would know that more memory cells is desirable.


Regarding Claim 13, although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 12, wherein the insulating isolation pattern is one from among a plurality of insulating isolation patterns formed to be spaced apart from each other along the second direction between the first CSL and the second CSL.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the number of isolation patterns per block taught in Choi. Choi discloses the claimed invention except for the plurality of isolated SSLs per block. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include additional isolation patterns since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. A person with ordinary skill would know that more isolated memory cells is desirable.


Regarding Claim 15, Choi teaches the vertical memory device of claim 12, wherein the insulating isolation pattern is offset from each of the plurality of channels in the second direction and the third direction (see Fig. 5).
	

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US # 20190326320) in view of Hwang (US # 20160013202).

Regarding Claim 2, although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 1, wherein the blocking pattern comprises a metal oxide.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hwang teaches a similar device comprising a blocking pattern (see Fig. 22, part BNL and see also [084, 104]) disposed on an upper surface, a lower surface and a sidewall of gate electrodes (WL), the sidewall of the gate electrodes facing a channel (SP); wherein the blocking pattern comprises a metal oxide (see [0085]).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the blocking material, taught in Choi, as suggested by Hwang. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 


Regarding Claim 14, although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 12, wherein the plurality of channels comprises a dummy channel, and wherein the insulating isolation pattern extends through an upper portion of the dummy channel.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Hwang teaches a similar vertical memory device (see Fig. 19B and corresponding text) wherein a plurality of channels comprises a dummy channel (CVP), and wherein the insulating isolation pattern (IN2) extends through an upper portion of the dummy channel (see Fig. 19C).

.


Claims 3, 8-10, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US # 20190326320) in view of Jang (US # 20200105784).

Regarding Claim 3, Choi teaches the vertical memory device of claim 1, wherein each of the gate electrodes comprises: a gate conductive pattern (GP; [0023]); wherein the insulating isolation pattern directly contacts each of the gate conductive pattern (see Fig. 8C).

Although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 1, wherein each of the gate electrodes comprises: a gate conductive pattern comprising a metal; a first gate barrier pattern covering an upper surface, a lower surface and a sidewall of the gate conductive pattern, the sidewall of the gate conductive pattern facing the channel, and the first gate barrier pattern comprising a metal nitride, and 

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Jang teaches a similar vertical memory device comprising gate electrodes (EP, 203) wherein each of the gate electrodes comprises:
a gate conductive pattern (CP1, CP2) comprising a metal ([0056, 63, 72]); 
a first gate barrier pattern (not shown but described; [0056, 72, 156]) covering an upper surface, a lower surface and a sidewall of the gate conductive pattern, the sidewall of the gate conductive pattern facing a channel, and the first gate barrier pattern comprising a metal nitride ([0156]), and
wherein the insulating isolation pattern directly contacts each of the gate conductive pattern and the first gate barrier pattern of the first gate electrode (see Fig. 16A, which shows how 253A would be directly contacting the gate conductor and any barrier liner).

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the gate, taught in Choi, as suggested by Jang. Specifically, the modification suggested by Jang would be to employ a vertical memory device of claim 1, wherein each of the gate electrodes comprises: a gate conductive pattern comprising a metal; a first gate barrier pattern covering an upper surface, a lower surface and a sidewall of the gate conductive pattern, the sidewall of the gate conductive 


Regarding Claim 8, Choi teaches the vertical memory device of claim 7, wherein the third gate electrode is formed on a lowermost level of the gate electrodes (shown).

Although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 7, wherein the first gate electrode comprises two first gate electrodes formed on an uppermost level and at least one level thereunder among the gate electrodes.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Jang teaches a similar vertical memory device (see Figs. 4A and corresponding text) wherein a first gate electrode comprises two first gate electrodes (CP2) formed on an uppermost level (shown) and at least one level thereunder among the gate electrodes (shown).




Regarding Claim 9, although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device of claim 1, wherein the channel comprises a plurality of portions, each of which has a width that gradually increases as distance from the substrate increases, the plurality of portions of the channel being sequentially stacked on the substrate and connected with each other, and wherein a first portion from among the plurality of portions extends through the first gate electrode.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Jang teaches a similar vertical memory device (see Figs. 4) wherein a channel (CH) comprises a plurality of portions (shown stacked), each of which has a 

A person having ordinary skill in the art would have readily recognized the desirability and advantages of modifying the channel taught in Choi, as suggested by Jang. Specifically, the modification suggested by Jang would be to employ a vertical memory device of claim 1, wherein the channel comprises a plurality of portions, each of which has a width that gradually increases as distance from the substrate increases, the plurality of portions of the channel being sequentially stacked on the substrate and connected with each other, and wherein a first portion from among the plurality of portions extends through the first gate electrode. The rationale for this modification is that tapered provides channel portions are the result of quick etching procedures, and several etching masks will result in this tiered taper. This would have been apparent to a person having ordinary skill in the art in reading both references because the existence and benefits of quick etching are well known in the art (see MPEP 2144.01).


Regarding Claim 10, Jang, as applied to the rejection of claim 9, teaches the vertical memory device wherein the first portion of the channel has a length in the first 

Regarding Claim 16, Choi teaches a vertical memory device (see Fig. 1 and corresponding text), comprising: 
a channel (PP) extending on a substrate (WE) in a vertical direction (I-direction) substantially perpendicular to an upper surface of the substrate (shown), the channel comprises a plurality of portions (first portion corresponds to the upmost gate electrode CPk, and a second portion corresponds to the other gate electrodes below CPk), the plurality of portions being sequentially stacked and connected with each other (shown); 
gate electrodes (GP) spaced apart from each other on the substrate in the vertical direction (shown), each of the gate electrodes surrounding the channel (shown), in a horizontal direction substantially parallel to the upper surface of the substrate (shown), and comprising a gate conductive pattern (GP) and a gate barrier pattern (described in [0044]) that covers an upper surface, a lower surface and a sidewall of the gate conductive pattern, the sidewall of the gate conductive pattern facing the channel (shown); and 
an insulating isolation pattern (DS) extending through a first gate electrode (topmost gate CPk) (shown), and the insulating isolation pattern separating the first gate electrode in the horizontal direction (shown), 
wherein the first gate electrode surrounds a first portion of the plurality of portions of the channel (shown), remaining portions of the plurality of portions of the 
wherein the first portion of the channel has a length in the vertical direction shorter than that of each of the remaining portions of the plurality of portions of the channel (as defined above).

Although Choi discloses much of the claimed invention, it does not explicitly teach the vertical memory device wherein each of the plurality of portions of the channel having a width that gradually increases as distance from the substrate increases; and an insulating isolation pattern extending through at least one gate electrode that is interposed between the substrate and the first gate electrode.

Nonetheless the prior art at the time the application was filed renders such non-explicit feature differences obvious, as explained below. 

For example, Jang teaches a similar vertical memory device (see Figs. 4 and corresponding text) wherein each of a plurality of portions of a channel (portions of channel CH that correspond to the stack of CP2 and the stack of CP1) having a width that gradually increases as distance from a substrate (SUB) increases (downward taper is shown); and an insulating isolation pattern (SL) extending through at least one gate electrode that is interposed between the substrate and a first gate electrode (the topmost CP2 is shown above the lower CP2 layers).




Regarding Claim 17, Choi teaches the vertical memory device of claim 16, wherein the insulating isolation pattern directly contacts each of the gate conductive pattern and the gate barrier pattern of the first gate electrode (shown in Fig. 1).

Regarding Claim 19, Jang, as applied to the rejection of claim 16, teaches the vertical memory device of claim 16, wherein a sidewall of the insulating isolation pattern has a concavo-convex shape (see Fig. 4A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899